                                       Case 3:14-cr-00175-WHA Document 1376 Filed 04/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                          No. CR 14-00175 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                           REQUEST FOR 2020 ANALYSIS
                                       COMPANY,
                                  14
                                                      Defendant.
                                  15

                                  16

                                  17        PG&E shall provide the analysis showing how the P1/P2 strike criteria would have
                                  18   affected PSPS events in 2020 in the same format as it did for 2019 (Dkt. No. 1369-1). Please
                                  19   file this by noon on Friday the 16th.
                                  20

                                  21

                                  22        IT IS SO ORDERED.
                                  23

                                  24   Dated: April 9, 2021.
                                  25

                                  26
                                                                                            WILLIAM ALSUP
                                  27                                                        UNITED STATES DISTRICT JUDGE
                                  28
